            Case 1:20-mc-00361-CM Document 1 Filed 11/04/20 Page 1 of 2




AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York
By: JACOB LILLYWHITE
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2639
Facsimile: (212) 637-2750
E-mail: jacob.lillywhite@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
IN RE:                                                :   APPLICATION FOR AN
                                                      :   EX PARTE ORDER PURSUANT
LETTER ROGATORY FOR                                   :   TO 28 U.S.C. § 1782(a)
INTERNATIONAL JUDICIAL                                :
ASSISTANCE FROM THE SIXTY                             :   No. 20 Misc. 361
-SECOND CIVIL JUDGE OF MEXICO                         :
CITY, MEXICO, IN THE MATTER                           :
OF BANCO AZTECA COMPANY AND                           :
FULL-SERVICE BANK, ET AL. v.                          :
COMUNICACIÓN e INFORMACIÓN                            :
VARIABLE CAPITAL COMPANY                              :
------------------------------------------------------x

                 Upon the accompanying declaration of Jacob Lillywhite, executed on November

4, 2020, the United States of America, by its attorney, Audrey Strauss, Acting United States

Attorney for the Southern District of New York, petitions this Court for an order pursuant to 28

U.S.C. § 1782(a), appointing Jacob Lillywhite, Assistant United States Attorney, as

Commissioner for the purpose of obtaining information as requested by a letter rogatory for

International Judicial Assistance from the Sixty-Second Civil Judge of Mexico City, Mexico,

seeking information from Goldman Sachs & Co., LLC, in New York, New York, in connection

with a proceeding pending in that court captioned Banco Azteca Company and Full-Service

Bank, et al. v. Comunicación e Información Variable Capital Company.
         Case 1:20-mc-00361-CM Document 1 Filed 11/04/20 Page 2 of 2


Dated:   New York, New York
         November 4, 2020

                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           Acting United States Attorney for the
                                           Southern District of New York

                                   By:     /s/ Jacob Lillywhite
                                           JACOB LILLYWHITE
                                           Assistant United States Attorney
                                           86 Chambers Street, 3rd Floor
                                           New York, New York 10007
                                           Tel: (212) 637-2639
                                           Fax: (212) 637-2750
                                           E-mail: jacob.lillywhite@usdoj.gov




                                     -2-
